By the Court.

The evidence admitted by the Judge, to prove the contract made at the time the note was executed, that in case the defendant would make it appear to the satisfaction of the plain, tiff, that he the defendant did not originate, as was alleged, reports inj urious to the character of the plaintiff’s wife, he the plaintiff would give up said note to the defendant, was legally and properly admit*365ted. And, as it was proved to the Jury that the plaintiff was satisfied that the defendant did not originate such reports, the defendant was clearly entitled to a verdict, which ought not to be disturbed.
The evidence did not at all contradict the note, but proved that the parties had agreed on a mode by which the defendant might satisfy the note by the performance of a future act; and when that act was performed by the defendant, the note was as clearly paid and Satisfied as though the defendant had paid the amount in money.
The evidence did, indeed, prove a want of consideration for the note, as there was no other consideration, but a discharge of the defendant from the plaintiff for damages, for the supposed injury which the defendant had done him by slandering the character of the plaintiff’s wife, and as it afterwards appeared that the defendant had not done the injury, there was no consideration for the note; and yet, in point of law, the evidence could not be admitted for the purpose of proving a want of consideration. When one man alleges that another has done him an injury by the commission of a trespass upon his person or property, or by slandering his character, and the parties meet — make an amicable settlement — agree on the sum to be paid as a satisfaction for the supposed injury, and a note be given to secure the payment of that sum, in a suit upon such note, the defendant could not be permitted to defend, on the ground that he did not commit the injury for the satisfaction of which he had executed the note : it could not be permitted in a suit on a promissory note to try an action of trespass or slander as the case might be. The law will not permit such amicable settlements to be disturbed. And so it seems the parties understood the law in this case. They did not suppose that the defendant could avoid the note by proving that he did not commit the injury for a satisfaction of which the note was given, nor were they so unwise as to agree that the defendant might do so. But they did agree that if the defendant would procure evidence which should satisfy the plaintiff that he the defendant did not commit the injury complained of, that he would give up the note, or in other-words that he would accept this in satisfaction of the note. This the defendant did, which in law and reason was a satisfaction of the note.
How the case would have been considered, without proof of the acknowledgement of the plaintiff that he was satisfied of the inno*366cence of the defendant, but with proof sufficient to satisfy any reasonable man of his innocence, it is unnecessary here to decide.
In relation to the deposition rejected by the Judge, the Court are clear that his decision was correct. It is by force of the statute only that depositions are admitted as evidence, and the provisions of the statute must be substantially complied with. The Court cannot supply any material defect. In this case the defect in the caption is material; it does not appear in what Court the deposition was to be used. Let judgment be entered on the verdict.